January 29, 2016 ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 068916-0101 Via EDGAR System Mr. Jacob Sandoval U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Leuthold Funds, Inc. (1940 Act File No. 811-09094) Annual and Semi-Annual Reports on Form N-CSR and Related Filings Dear Mr. Sandoval: On behalf of our client, Leuthold Funds, Inc. and its series (collectively, the “Funds”), set forth below are the Funds’ responses to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) on the reports and filings referenced above (the “Filings”).The numbered items set forth below repeat (in bold italics) the comments of the Staff reflected in their oral comments, and following such comments are the Funds’ responses (in regular type). If you would like to discuss the responses, you may contact Peter D. Fetzer at (414)297-5596. 1. In connection with responding to the comments of the Staff, please provide, in writing, a statement from the Funds acknowledging that: ● the Funds are responsible for the adequacy and accuracy of the disclosure in the Filings; ● Staff comments or changes to disclosure in response to Staff comments in the Filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the Filings, and ● the Funds may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Response:We are authorized to acknowledge on behalf of the Funds that (1) the Funds, through their officers and directors, are responsible for the adequacy and accuracy of the disclosure in the Filings; (2) Staff comments or changes to disclosure in response to Staff comments in the Filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the Filings; and (3) the Funds may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C. January 29, 2016 Page 2 2. On the EDGAR system, one series that has been liquidated, the Leuthold Asset Allocation Fund, is identified as active.Please note it as inactive in the EDGAR system. Response:The Funds have updated the EDGAR system to mark this Fund as inactive. 3. When a Fund merger occurs, the merger should be reported on Form NSAR.In future filings, please ensure that mergers are reported on Form NSAR. ResponseIn future filings, the Funds will ensure that mergers are reported on Form NSAR. 4. In future filings, on the signature page to the Form N-CSR, in addition to indicating the actual titles of the officers executing the filing, also indicate that John Mueller is the “Principal Executive Officer” and that Holly Weiss is the “Principal Financial Officer”. Response:In future filings, the Funds will indicate that Mr. Mueller is the “Principal Executive Officer” and that Ms. Weiss is the “Principal Financial Officer”. * * * If the Staff has any questions with respect to any of the foregoing, please contact the undersigned at (414) 297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Enclosures cc: Roger Peters Leuthold Funds, Inc.
